 rIn the Matter of NORTHWEST PUBLICATIONS, INC.andOFFICE WORKERS=LOCAL UNION No. 21276Case No. R-1031.-Decided October 27, 1938Newspaper Publishing Industry-Investigation of Representatives:contro-N ersy concerning recognition : contract granting recognition and closed-shop-conditioned on the determination by the Board of the issues raised in the peti-tion filed by a rival union-UnitAppropriate for Collective Bargaining:em-ployees in advertising, circulation, business, building maintenance, editorial,departments and the employees in the other departments who are not coveredby existing contracts with craft unions, excluding executive and supervisory-employees; stipulation asto-Representatives:eligibilitytoparticipate ingchoice : stipulation asto-Election Ordered-Certification of RepresentativesMr. Lee Loevinger,for the Board.Mr. D. S.Holmes,ofDuluth,Minn., for the Company.Air. L. H. Dow,of Duluth,Minn., for the Union.Mr. HenryPaull,ofDuluth,Minn., for the Guild.Mr. S. G. Lippman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn April 12, 1938, Local No. 21276, Office Workers Union, affili-ated with the American Federation of Labor, herein called the Union,.filed with the Regional Director for the Eighteenth Region (Minne-apolis,Minnesota), a petition alleging that a question affecting com-merce had arisen concerning the representation of employees of -Northwest Publications, Inc., Duluth, Minnesota, herein called the-Company, and requesting an investigation and certification of rep-resentatives pursuant to Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, herein called the Act.On July 23, 1938, theNational Labor Relations Board, herein called the Board, acting pur-suant to Section 9 , (c) of the Act and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 1,,as amended, ordered an investigation and authorized the RegionalsDirector to conduct it and to provide for an appropriate hearing.9 N. L. R. B., No. 49529 530NATIONAL LABOR RELATIONS BOARDOn August 17, 1938, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, theUnion, and the Lake Superior Newspaper Guild, herein called theGuild, a labor organization claiming to represent employees directlyaffected by the investigation.On September 6, 1938, pursuant to therequest of the Union, a notice and order of continuance was dulyserved on all the parties.Pursuant to the notice, a hearing washeld on September 19, 20, 21, and 22, 1938, at Duluth, Minnesota,beforeHenry W. Schmidt, the Trial Examiner duly designated bythe Board.The Board, the Company, the Union, and the Guild wererepresented by counsel and participated in the hearing.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues was afforded all parties.At the commencement of the hearing counsel for the Guild appearedand filed a petition requesting permission to intervene.The TrialExaminer granted the Guild's request.His ruling is hereby affirmed.During the course of the hearing the Trial Examiner made severalother rulings on motions and objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were coxlimitted.The rulings are herebyaffirmed.On September 22, 1938, during the course of the hearing, theBoard, the Guild, and the Union agreed to a stipulation of relevantfacts which was made subject to the Board's approval.The Com-pany was not a party to the stipulation, but did not offer any objec-tion to it.We have considered the stipulation and we herebyapprove it.Upon the stipulation and the entire record in the case, the Boardmakes the following :FINDINGS OF FACT1.TIIE BUSINESS OF THE COMPANY 1Northwest Publications, Inc., is a Delaware corporation havingits principal office and place of business in St. Paul, Minnesota, andmaintaining a place of business in Duluth, Minnesota.The Com-pany is engaged in the business of publishing newspapers. It pub-lishes the St. Paul Pioneer Press, the St. Paul Dispatch, the DuluthHerald, and the Duluth News-Tribune. In this proceeding we areconcerned only with the Duluth Herald and the Duluth News-Tribune, which are newspapers published in Duluth, Minnesota.The daily circulation of the Duluth Herald is approximately 36,000copies.Of this circulation approximately 1,600 copies go outsidethe State of Minnesota.The daily circulation of the Duluth News-'The facts stated hereunder are taken from a stipulation executedon September 12,1938, and signed by the Company and the Board's attorney. DECISIONSAND ORDERS531Tribune is approximately 38,000 copies, of whichapproximately6,000 copies go outside the State of Mimnesota. ' In the publication ofits two Duluth newspapers, the Company receives daily national andinternational news through the facilities of both the AssociatedPress and the United Press.The Company also serves a.s a mediumfor the communication of news originating in Duluth and vicinityto papers throughout the United States, affiliated with the Asso-ciated Press.The advertising lineage of the Duluth Herald was5,819,814 lines for the last preceding fiscal year, and the advertisinglineage ofthe Duluth News-Tribune was 5,861,142 lines for the lastpreceding fiscal year.Approximately 27 per cent of this lineage isof a national character.In the operations of its Duluth newspapersthe Company purchases materials annually amounting to approxi-mately $252,518.Of this amount approximately $29,518 representspurchases made outside the State of Minnesota.The Company nor-mally employs on its Duluth newspapers about 300 employees.II.THE ORGANIZATIONS INVOLVEDOffice `Yorkers Local Union No. 21276 is a Federal Labor Unionaffiliatedwith the American Federation of Labor, admitting to itsmembership the Company's office employees.Lake Superior Newspaper Guild is a labor organization affiliatedwith the American Newspaper Guild,. admitting to its membershipcertain classes of the Company's employees.III.THE QUESTION CONCERNING REPRESENTATIONrl'lie'_Guild approached the Company in April 1937, and''ask6d,tobargain only for the Company's editorial employees. ' On June 1,1937, a contract was negotiated.This contract Was to continue in=definitely for yearly periods unless either party expressed its intentionto change it by written notice at least 60 days prior to May 31, 1938,or any May 31 of succeeding years.On March 16, 1938, the Guildsent a letter to the Company stating that it wished to make changesin the contract and asked for. a meeting.On April 2, 1938, a meet-ing took place.At this meeting the Guild expressed its' intention ofbargaining for all of the Company's employees who we're' not mem-bers of other organizations, and also requested a closed shop coveringthese employees.The Company refused to grant the Guild's request,and on April' 2, 1938, the Guild called a strike.On April 10, 1938, the Union sent a letter to the Company, advis-ing it that a petition for a determination of representatives had beenfiled with the Board and that the Union was'prepared to offer evi-dence that it represented more than 50 per cent of the office workersemployed by the Company.-134068-39-vol ix-35 532NATIONAL LABOR. RELATIONS, BOARDOn May, 24, 1938, the strike was finally terminated by a contractentered into between the Guild and the Company.By the terms ofthe contract the Company recognized the Guild as the exclusive bar-gaining agency, of its editorial, advertising, business office, circulation,and maintenance employees.The contract also granted the Guild aclosed shop for_ certain classes of these, employees.However, theseprivileges were qualified by a clause in the contract 2 which conditionedthe recognition and the closed shop on the Board's determination ordisposal of the,issues raised by the Union's petition.We find that a questionhas arisenconcerning representation ofemployees of the Company in Duluth Herald and Duluth News-Tribune.IV. THEEFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITIn the above-mentioned stipulation, the Union and the Guild agreedGn an appropriate bargaining unit.We see no reason to alter theagreed unit.We find that the employees of Duluth Herald and DuluthNews-Tribune in the advertising, circulation, business, building main-tenance, editorial departments and the employees in the other depart-2Thisclause reads as follows :RECOGNITIONThe employer recognizes the Guild as exclusive representatn e of all _ employeesand classes of employees covered by this contract for the purpose of collective bargainingin respect to rates of,pay,wages,'hours of-employment,or other conditions of em-ployment.The foiegoing recognition and any provision herein contained reducingmembership in-the-Guild'as a condition of employment;shall be inoperative untilthe proceeding instituted by Office Workeis Local No 21276,and now pending beforethe National Labor Relations.Boaid shall have been finally determined or otherwise`bargaining representative is certified of any such em-ployees—this agreement may thereafter be administered and enforced by—such certifiedrepresentatives as to such emllo3ees,with the same effect,as if said representativehad been a'party to this contractIf in said proceeding it is determined that theGuild is not the representative of anyappropiiate baigaining unit, then any pro-vision in this contract iequiring membership in. the Guild as a condition for em-ployment shall,as to any employees iii such'bargaining unit;-be 'made inoperative.It at any fdture time— the National,Labor Relations Board—or any other, authontyhat lug jurisdiction, shall certify that the Guild represents any department not'covered by thisiagr'e ment; pulihshdrswill promptly negotiate' a-supplement to this,., agieement;"extending this.contract, to such depaitnient t;ith such vaiiations as shallbe necessary and agreeable to both partiesi.rtI.rc; DECISIONS AND ORDERS533ments who are not covered by existing- contracts with craft unions,3egpliidilig "executive and" supervisory employees, constitute a unit,appropriate for the purposes of. collective bargaining and that saidunit will insure to employees of the Duluth Herald and the DuluthNews-Tribune he ,full - benefit of their right to self-organization andAct.ctuate the policies of theVI. THE DETERMINATION OF REPRESENTATIVESIn the above-mentioned stipulation it was agreed and we findthat the election should be held among the employees in the appro-priate unit to determine whether they wished to be represented forthe purposes of collective bargaining by the Union, by the Guild, orby neither organization.It was further agreed and we find thatonly those employees who were employed by the Company on April3, 1938, who are listed in the appendix should be eligible to vote.Upon the basis of the above findings of fact, the stipulation andthe entire record in the proceeding, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Northwest Publications, Inc., in DuluthHerald and Duluth News-Tribune, Duluth, Minnesota, within themeaning of Section 9 (c) and Section 2 (6) and (7) of the- Na-tional Labor Relations Act.2.The employees of Duluth Herald and Duluth News-Tribune,employed in the advertising, circulation, business, building main-tenance, editorial departments, and those employees in other- depart-ments who are not covered by any existing contract with craft unionsconstitute a unit appropriate for the purposes of collective bargain-ing within the meaning of Section 9 (b) of the, National Labor Re-lations Act.DIRECTION OF ELECTIONBy virtue of'-aild pursuant to the power vested iii the NationalLabor Relations' Board by Section 9 (c) of the National' Labor Re-lations Act, and pursuant to Article III, Section 8,-of National LaborRelations Board Rules and Regulations-Series 1;' as'`amelided, it ishereby-DIRECTED' that, as part of the investigation authorized by theBoard to ascertain representatives for the purposes of collectivebargaining with Northwest Publications, Ina;' Duluth; Minnesota,sAlthoughthere may, be other existent craft contracts,the record -shows that at thedate of the hearing the'Company,had existing contracts with'craftcovering thefollowing divisionsComposing rooni,stereotyperoom,press room,mailing'room, engrav-ing department and truck drivers. , _, 534NATIONAL LABOR RELATIONS BOARDan electionby secret ballot shall be conducted within ten (10) daysfrom the date of this Direction, ,under the direction and supervisionof the Regional Director for the Eighteenth Region, acting in thismatter as agent for the National Labor Relations Board and sub-ject to Article III, Section 9, of said Rifles and Regulations--Series1, as amended, among its employees in the Duluth Herald and Du-!uth News-Tribune who are employed in the advertising, circulation,business, building maintenance, editorial departments and those em-ployees in other departments who are not covered by any existingcontract with craft unions, whose names appear on the list set forthin the appendix, excluding those who have since quit or been dis-charged for cause, to determine whether they desire to be representedby Office Workers Local. No. 21276, affiliated with the American Fed-eration of Labor, or by the Lake Superior Newspaper Guild, affiliatedwith the Committee for Industrial -Organization, for the purposes.of collective bargaining, or by neither.Elsbeth J. AndersonErnestW. AndersonMargaret M. Armstrong'Olive L. Bachke'Marie H. BastashJohn J. BendaAlphild C.Bjornstad,George L. BlakeBertha BolmaWalter E. BrownLillybell S. CapbellMichaelA. ChiovittiWilliam E. CulkinBonnie CurrierAdele H. CyrolVernon, L. DeBolt -Julian B; De SantoElna E. DickinsonElvin DoeGrace L. EgeJoseph G. ErspamerRobert GeorgeFergusonRobertW. FranklinHerbert F. Gibson, Jr.TheodoreE. GlennLovell cGlockleAPPENDIXiTWilliam J. GooderTony GotkinMariane L., GrahamBetty Mae HabesDorothy Hagensoi (Johnson)Harry W. HansonAxel J. JohnsonEmil JohnsonMarian A. JohnsonMerle G. JohnsonAndrew C. JorgensonClark G. KennedyPaul J. KoslakiewiczJohn Jacob' LindstromElmer A. LeemanEsther E. LindauCarl O. LinneeRaymond Mack-Martin F. MacLean.Joseph D. McLaughlinLeo G. McGreevey -,DorothyM. MeagherFrancis J. MethodFr`anci's C. 'MillerFrank F. NeumannClemens Niemi DECISIONS AND ORDERSAlice Al. Norman(foreman)Rosalie J. OrekovskyHarold E. OuelletteBlanche C. PattersonGerald PearlEvelyn S. PetersonGladys E. PetersonCleo PhelanEileenM. PomroyJohn RingsredAliceS.RobertsonMeda St. PierreFlorence P. SamsonEvelyn K. SandisonArchie A. SellDorothyM. ShawhanKatherine A. ShelstadLucille O. ShermanCharlene R. SholundRoy L.SicardHarvey W. SimonsonMargaret SmithLawrence StenstromWilliamF. SterleWalterL. StraszerEleanor A. SzostakMargaret E. TokenEarl E. VanderyachtAlbert G. WarnerCharlesWarrenJohnP.WatsonFrank M. WebbJohn A. YernbergMax H.ZimmermanClarence N. AndersonHarold J. BowesReginald J. BuckStanton E. CampbellIsadore CohenNathan CohenRoy H. CopperudFlorence G. CoulterPrevost A. CoulterAlbert F. DodJohn J. FeinGlen A. FitzgeraldCharles GardnerLloyd V. GustafsonWalter HardWilfred JaquesCarl E. JohnsonA. B. KappalinEinar W. KarlstrandGeorge W. KelleyReidar A. LundHiram P. McBrideDennis Earl McKennaFred J. MagillJohn A. MagillThomas A. MorrowFranz G. NaesethGustaf A. NordinKathryn R. PaulsonSidney E. PetersonArchie C. RambergMary G. RemillardWilliam F. RoleffEdward J. ShepardRichard J. SpadaforeGeorge F. StarkeyDean M. StewardGeorge F. SweeneyBernard C. ThomasMargaret S. UlvangHelen VuksichJames T. WattsJohn C. Wesenberg535 536NATIONAL LABOR RELATIONS BOARD[SAIIE TITLE]CERTIFICATION OF REPRESENTATIVESNovember 05, 1938On October 27, 1938, the National Labor Relations Board, hereinabove-entitled proceeding.. -The Direction of Election provided thatan election by secret ballot be conducted within ten (10) days from thedate of the Direction among the' employees in the Duluth Herald andDuluth News-Tribune who are employed in the advertising, circula-tion, business, building maintenance, editorial departments and thoseemployees in other departments who are not covered by any existingcontract with craft unions, whose names appeared on the list setforth in the appendix to the Decision and Direction of Election, ex-cluding those who have since quit or been discharged for cause, todetermine whether they desire to be represented by Office WorkersLocal Union No. 21276, affiliated with the American Federation ofLabor, or by the Lake Superior Newspaper Guild, affiliated with theCommittee for Industrial Organization, for the purposes of collectivebargaining, or by neither.Pursuant to the Direction of Election, an election by secret ballotwas conducted under the direction and supervision of Robert J.Wiener, the Regional- Director for the Eighteenth Region (Min-neapolis,Minnesota), on November 7, 1938.Full opportunity wasaccorded to all the parties to this investigation to participate in theconduct of the secret ballot and to make challenges.On November12, 1938, the Regional Director, acting pursuant to Article III, Sec-tion 9, of National Labor Relations Board Rules and Regulations-Series 1, as amended, issued and duly served upon the parties anIntermediate Report on the election.No objections or exceptions tothe Intermediate Report have been filed by any of the parties.As to the balloting and its results, the Regional Director reportedas follows :Total Number of Votes Cast for Office Workers Local UnionNo. 21276, (A. F. L )-----------------------------------'--49TotalNumber ofVotes CastforLake SuperiorNewspaperGuild,(C. I. 0.)------------------------------------------74Total Numberof Votes Castagainst bothof the aboveorgani-zations----------------------------------------------------0Total Numberof Blank Ballots------------------------------1Total Numberof VoidBallots------------------------------0TotalNumber of ChallengedBallots--------------------------2Total Number of Ballots Cast------------------------------- 126Total Number Eligible to Vote----.-------------------------- 129 DECISIONS AND ORDERS537By virtue of andpursuantto the power vested in the NationalLaborRelationsBoard by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules andRegulations-Series1, as amended,-IT IS HEREBY CERTIFIEDthat Lake- Superior Newspaper Guild, affi-liated with Committee for Industrial Organization, has been selectedby a majority of" the employees in the Duluth Herald . and DuluthNews-Tribune-who are employed in-the advertising, circulation, busi-ness, building maintenance, editorial' departments and those employeesin other departments who, are not covered by any 'existing contractwith craft unions, as their representative for the purposes of col-lective bargaining, and that, pursuant to Section 9 (a) of the Act,Lake Superior Newspaper Guild, affiliated with Committee for In-dustrialOrganization, is the exclusive representative of all suchemployees for the purposes of collective bargaining in respect torates of pay, wages, hours of employment, and other conditions ofemployment.9 N. L. R. B., No. 49a.